In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 15‐2444 
PAUL REGAINS, 
                                                          Plaintiff‐Appellant, 
                                                    v. 

CITY OF CHICAGO, 
                                                          Defendant‐Appellee. 
                                  ____________________ 
                                          
               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                    No. 14 C 9687 — James B. Zagel, Judge. 
                                  ____________________ 

          ARGUED APRIL 4, 2016 — DECIDED MARCH 13, 2019 
                     ____________________ 

   Before  EASTERBROOK  and  HAMILTON,  Circuit  Judges,  and 
PEPPER, District Judge.*  
    PEPPER, District Judge. The Illinois Sex Oﬀender Registra‐
tion Act (SORA) requires sex oﬀenders to register with the po‐
lice.  Because  he  did  not  have  a  permanent  address  (he  was 
homeless), Paul Regains followed the instructions of oﬃcers 

                                                 
      * Of the Eastern District of Wisconsin, sitting by designation. 
2                                                       No. 15‐2444 

who  directed  him  to  a  local  homeless  shelter  (which  they 
listed on his registration as his permanent address), and to re‐
turn for re‐registration in ninety days. When he appeared to 
report three months later, Chicago police oﬃcers arrested Re‐
gains  on  an  “investigative  alert,”  because  other  oﬃcers  had 
not been able to locate Regains at the address provided. Re‐
gains remained in custody seventeen months before the Illi‐
nois trial  court  found him not guilty of failing  to a report a 
change of address. 
    Regains sued the City of Chicago under 42 U.S.C. § 1983, 
claiming  that  it  violated  his  rights  under  the  Due  Process 
Clause of the Fourteenth Amendment. The district court dis‐
missed  the  case  under  Federal  Rule  of  Civil  Procedure 
12(b)(6), finding that either the claim was time‐barred under 
Illinois’  two‐year  statute  of  limitations  for  personal  injury 
claims, or that it was barred by this court’s decision in New‐
some v. McCabe, 256 F.3d 747, 751 (7th Cir. 2001), abrogated by 
Manual v. City of Joliet, 137 S. Ct. 911 (2017) (“Manuel I”). The 
district court also found that the amended complaint lacked 
suﬃcient factual details to give the City fair notice, and that 
because Regains did not specifically identify a particular con‐
stitutional violation, the City could not be held liable under 
Monell v. Dep’t. of Soc. Servs., 436 U.S. 658, 692 (1978).  
  We reverse the district court’s decision that Regains’ claim 
was time‐barred, and remand for further proceedings. 
     I.  Background 
    In 2012, SORA required sex oﬀenders to register in person 
within three days of establishing a residence or a temporary 
domicile in any county. 730 ILCS § 150/3(b) (2012). Sex oﬀend‐
ers  in  the  City  of  Chicago  registered  “at  the  Chicago  Police 
No. 15‐2444                                                          3 

Department  Headquarters.”  730  ILCS  § 150/3(a)(1).  The  law 
required sex oﬀenders without a fixed address or temporary 
domicile to report weekly to the chief of police in the munici‐
pality in which that person was located. 730 ILCS § 150/3. 
    The plaintiﬀ asserts that SORA required “persons with a 
fixed  abode”  to  report  every  ninety  days,  citing  730  ILCS 
§ 150/6. Appellant’s Br. at 2. In fact, that section of the statute 
required a person  who had  been adjudicated to be sexually 
dangerous  or  was  a  sexually  violent  person  to  report  every 
ninety days (and required such oﬀenders to report weekly if 
they did not have a fixed residence). “Any other person” re‐
quired  to  register  under  the  statute  was  required  to  report 
once  a  year.  The  record  does  not  indicate  whether  Regains, 
had he had a fixed residence, would have been subject to the 
ninety‐day reporting interval or the one‐year reporting inter‐
val.  Either  way,  the  law  required  homeless  sex  oﬀenders  to 
report  more  frequently  than  sex  oﬀenders  with  fixed  resi‐
dences. Failure to comply with the provisions of the statute 
constituted a  felony, for  which there was strict liability. 730 
ILCS  § 150/10(a);  People  v.  Molnar,  857  N.E.2d  209,  224  (Ill. 
2006).  
    By  2012,  the  Chicago  police  oﬃcers  assigned  to  sex  of‐
fender registration/reporting duty felt that the weekly report‐
ing requirement for homeless sex oﬀenders had become bur‐
densome.  Some  of  those  police  oﬃcers  engaged  in  a  wide‐
spread practice of steering homeless sex oﬀenders to home‐
less  shelters  that  would  accept  sex  oﬀenders,  and  directing 
the sex oﬀenders to return with documentation showing the 
shelter  as the sex  oﬀender’s residence. This scheme had the 
eﬀect of providing homeless sex oﬀenders with a “residence,” 
which  meant  that  they  were  not  subject  to  the  weekly 
4                                                      No. 15‐2444 

reporting requirement. The oﬃcers who engaged in this steer‐
ing practice, and their supervisors, were aware that the num‐
ber of persons registered at the shelters far exceeded the shel‐
ter’s  capacity.  In  other  words,  they  knew  that  the  homeless 
sex oﬀenders who listed the shelter as their “address” likely 
would not be able to remain there.  
    Other Chicago police oﬃcers assigned to registration du‐
ties disagreed with the steering practice. These other oﬃcers 
visited  homeless  shelters  that  accepted  sex  oﬀender  regis‐
trants and attempted to locate the registrant; if they could not 
locate the registrant at the shelter, the oﬃcers would prepare 
an  investigative  alert,  informing  any  Chicago  police  oﬃcer 
who encountered the registrant that there was probable cause 
for arrest.  
    Regains alleges that in April 2012, Chicago police oﬃcers 
employed the steering practice when he attempted to register 
as a homeless sex oﬀender. He asserts that they directed him 
to a shelter, registered him as residing at that shelter, and in‐
structed him to return for quarterly reporting and re‐registra‐
tion in July 2012.  
    In early May 2012, two Chicago police oﬃcers went to the 
shelter to look for Regains. They did not find him, and they 
prepared a report for failure to register at that address. The 
next day, a Chicago police detective reviewed the report, vis‐
ited the shelter without finding Regains, and issued an inves‐
tigative  alert  informing  other  Chicago  police  oﬃcers  that 
there was probable cause to arrest Regains.  
   On  July  18,  2012,  Regains  reported  as  directed;  Chicago 
police oﬃcers arrested him under the investigative alert. The 
prosecutor charged Regains with two violations of 730 ILCS 
No. 15‐2444                                                                5 

§ 150/6—failure  to  register within three days after  changing 
his address, and failure to report every ninety days. On Sep‐
tember  4,  2012,  Cook  County  Judge  Thomas  V.  Gainer  ar‐
raigned  Regains  and  ordered  him  detained.  Regains  re‐
mained in custody until his December 3, 2012 trial—some sev‐
enteen  months—at  which  time  the  judge  found  him  not 
guilty.1  
   Regains filed his original § 1983 complaint in federal court 
on December 3, 2014.  
     II.  Discussion 
  We review de novo a district court’s grant of a Rule 12(b)(6) 
motion to dismiss. Volling v. Kurtz Paramedic Servs., Inc., 840 
F.3d 378, 382 (7th Cir. 2016) (citation omitted). “In construing 
the  complaint,  we  accept  all  well‐pleaded  facts  as  true  and 
draw  reasonable  inferences  in  the  plaintiﬀsʹ  favor.”  Id.  We 
may aﬃrm on any ground that the record supports, as long 
as the district court adequately addressed that ground and the 
non‐moving party had the opportunity to contest it. Thayer v. 
Chiczewski, 705 F.3d 237, 247 (7th Cir. 2012) (citation omitted). 
    Regains argues that he was deprived of his liberty for sev‐
enteen months without due process of law, as a result of “the 
widespread practice within the Chicago police department to‐
wards  homeless  sex  oﬀenders.”  Appellant’s  Br.  at  6.  He  as‐
serts  that  the  City  violated  his  Fourteenth Amendment  due 

                                                 
1 The transcript of Regains’ trial indicates that he registered on April 17, 

2012. App. to Appellee’s Br. at A27. He appeared at the police station on 
July 18, 2012, id. at A30, ninety‐two days after the date he last registered, 
id. at A37. The trial judge stated that he could not tell from looking at the 
report date Regains had been given whether he was to report on July 16 
or July 18, 2012, and made a finding that Regains was not guilty. Id. at A37. 
6                                                         No. 15‐2444 

process rights by engaging in conduct “in the nature of mali‐
cious  prosecution.”  He  has  taken  pains  to  avoid  giving  his 
personal injury claim a specific label. The district court found 
that  if  Regains’  claim  sounded  in  false  arrest,  it  was  time‐
barred, and that if it sounded in malicious prosecution, it was 
barred for other reasons.   
   Regains sued under a federal statute—42 U.S.C. § 1983—
but we look to the law of the state in which the personal injury 
occurred to determine the length of the statute of limitations. 
Wallace v. Kato, 549 U.S. 384, 387 (2007); Serino v. Hensley, 735 
F.3d  588,  590  (7th  Cir.  2013).  Under  Illinois  law,  a  plaintiﬀ 
must bring a personal injury action within two years after its 
accrual.  Wallace,  549  U.S.  at  387  (citing  735  ILCS  § 5/13‐202 
(West 2003)).  
    The  question  of  when  the  cause  of  action  accrues  “is  a 
question  of  federal  law  that  is  not  resolved  by  reference  to 
state law.” Wallace, 549 U.S. at 388 (emphasis in the original). 
Federal  common  law  holds  that  a  cause  of  action  accrues 
when “the plaintiﬀ has a ‘complete and present cause of ac‐
tion’”—in  other words, when “the plaintiﬀ can file suit and 
obtain relief.” Id. (quoting Bay Area Laundry and Dry Cleaning 
Pension  Trust  Fund  v.  Ferbar  Corp.  of  Cal.,  522  U.S.  192,  201 
(1997)). Put another way, a personal injury claim raised under 
§ 1983  accrues  “when  the  plaintiﬀ  knows  or  has  reason  to 
know of the injury which is the basis of his action.” Serino, 735 
F.3d  at  591.  Because  there  is  “no  single  accrual  rule  for  all 
§ 1983 claims,” we must “use the rule that applies to the com‐
mon‐law cause of action most similar to the kind of claim the 
plaintiﬀ asserts.” Devbrow v. Kalu, 705 F.3d 765, 767 (7th Cir. 
2013). 
No. 15‐2444                                                         7 

    At the time of briefing and oral argument, there was a de‐
batable  question  as  to  whether  Regains’  claim  was  time‐
barred.  His  assertion  that  he  should  not  have  been  arrested 
and charged sounded like a claim for false arrest, or false im‐
prisonment. His assertion that he was detained for seventeen 
months while awaiting trial on a charge that was unfounded 
sounded like a malicious prosecution claim. The accrual rule 
for false arrest/false imprisonment claims is diﬀerent from the 
accrual rule for malicious prosecution claims. A claim for false 
arrest or false imprisonment accrues once the plaintiﬀ is de‐
tained (or released) as a result of a lawful process. Wallace, 549 
U.S.  at  390‐391. A  cause  of  action  for  malicious  prosecution 
“does not accrue until the criminal proceedings have termi‐
nated in the plaintiﬀ’s favor.” Heck v. Humphrey, 512 U.S. 477, 
48 (1994).  
    When he appealed, that diﬀerence was critical for Regains. 
He was arraigned and detained by lawful process on Septem‐
ber 4, 2012; under the false arrest/false imprisonment accrual 
rule, he would have had to file his § 1983 complaint by Sep‐
tember 4, 2014. He did not file the complaint until December 
3, 2014, three months later. In contrast, under the malicious 
prosecution accrual rule, Regains’ claim would have accrued 
on December 3, 2012—the date he was acquitted. Regains filed 
his § 1983 complaint exactly two years after that date. If his 
claims  properly  fell  into  the  false  arrest/false  imprisonment 
realm, his claim would have been time barred; if it fell into the 
malicious prosecution realm, it would have been timely.  
    After oral argument, this court resolved the timing ques‐
tion. In Manuel v. City of Joliet, 903 F.3d 667, 670 (7th Cir. 2018) 
(“Manuel II”), petition for cert. filed, (U.S. Feb. 22, 2019) (No. 18‐
1093),  we  held  that  a  claim  that  a  plaintiﬀ  was  detained 
8                                                              No. 15‐2444 

without probable cause “accrues when the detention ends.”2 
Regains concedes that the oﬃcers who arrested him had prob‐
able cause to believe that he violated SORA, but he has con‐
sistently argued that he seeks damages because he was “de‐
prived  of  liberty  without  due  process  of  law  when  he  was 
held at the Cook County Jail until he was acquitted.” Appel‐
lant’s Br. at 13. Applying the principle of Manuel II to Regains’ 
argument that his seventeen‐month detention for a crime that 
he was misled into committing was unconstitutional, we con‐
clude that his claim accrued when he was released on Decem‐
ber 3, 2012, and that his claim was timely filed. 
    This  conclusion  does  not  necessarily  mandate  remand, 
however, because the district court stated other bases for dis‐
missing the case. The court also found that Regains’ amended 
complaint failed to identify specific conduct on the City’s part 
that  formed  the  basis  for  Regains’  claim  that  it  violated  his 
rights  under  the  Fourteenth  Amendment.  Regains  named 
only the City as a defendant; he did not sue individual oﬃc‐
ers. The amended complaint was terse—six of its twenty par‐
agraphs described how and why oﬃcers steered homeless sex 
oﬀenders to  shelters. The complaint  then alleged  that  when 
Regains tried to register, oﬃcers steered him to a shelter, reg‐
istered him at that shelter and required him to come back for 
                                                 
2 The Supreme Court has accepted certiorari in McDonough v. Smith, 2019 

WL  166879  (No.  18‐485).  The  petition  presents  the  following  question: 
“Whether the statute of limitations for a Section 1983 claim based on fab‐
rication of evidence in criminal proceedings begins to run when those pro‐
ceedings terminate in the defendant’s favor (as the majority of circuits has 
held) or whether it begins to run when the defendant becomes aware of 
the tainted evidence and its improper use (as the Second Circuit held be‐
low).” Petition for Writ of Certiorari, McDounough 2018 WL 5026294 (No. 
18‐845). The Court will hear argument on April 17, 2019. 
No. 15‐2444                                                      9 

re‐registration in three months. It alleged the facts surround‐
ing Regains’ arrest and charging, and alleged that he stayed 
in custody until his trial and acquittal. The penultimate para‐
graph stated, “As a result of the foregoing, plaintiﬀ was de‐
prived  of  rights  secured  by  the  Fourteenth Amendments  to 
the Constitution of the United States and incurred damages.”  
    The amended complaint does not link specific conduct to 
Regains’ assertion that his due process rights were violated. 
Other than identifying the City as an Illinois municipal cor‐
poration, it does not describe any conduct by the City. It de‐
scribes  the actions  of  the oﬃcers who steered Regains  to the 
shelter, the actions of the oﬃcers who issued the investigative 
alert and the actions of the oﬃcers who arrested him, but does 
not say which—if any—of these actions constitute conduct by 
the City that violated his due process rights. It says he “was 
charged” with a felony, and “remained” in custody until his 
acquittal, but does not attribute to the City or anyone else re‐
sponsibility for the charges or his detention. It does not allege 
that police department oﬃcials with policy‐making authority 
knew about these practices and allowed them to continue. 
    A plaintiﬀ may remedy a deficient complaint by amend‐
ing it, but the district court also questioned whether Regains 
could state a claim against the City at all. In brief comments 
at the end of its decision, the court noted that a municipality 
such as the City is subject to liability under § 1983 only if an 
oﬃcial municipal policy caused the violation of the plaintiﬀ’s 
constitutional rights, citing Monell, 436 U.S. at 692. The court 
stated that in the absence of a constitutional violation, the City 
could not be held liable. Regains has not addressed the Monell 
question in his appellate briefs. 
10                                                        No. 15‐2444 

    Because Regains has chosen to sue only the City, he must 
state a claim that the denial of his liberty for seventeen months 
was the result of the implementation or execution of “a policy 
statement,  ordinance,  regulation,  or  decision  oﬃcially 
adopted and promulgated by [the municipality’s] oﬃcers,” or 
a “governmental ‘custom’ … .” Monell, 436 U.S. at 690. Alle‐
gations that the City is liable “on a respondeat superior theory” 
will not suﬃce. Id. at 691. 
    Before  this  court,  Regains  has  alleged  that  there  was  a 
“widespread practice within the police department of the City 
of  Chicago  to  manipulate  the  registration  process  to  force 
homeless sex oﬀenders into violations of the Monitoring Act.” 
Appellant’s Brief at 6. He asserts that “[t]his practice was ‘so 
widespread and well‐settled that it constitutes a custom or us‐
age with the force of law even though it is not authorized by 
written law or express policy.’” Appellant’s Reply Brief at 2, 
quoting  Rossi  v.  City  of  Chicago,  790  F.3d  729,  737  (7th  Cir. 
2015). Regains has presented no evidence to support these al‐
legations; he never got the chance, because the district court 
dismissed the case at the pleading stage. Other plaintiﬀs have 
had the opportunity to present such evidence. 
   In Beley v. City of Chicago, a class composed of “[a]ll per‐
sons who attempted to register under the Illinois Sex Oﬀender 
Registration Act with the City of Chicago from December 6, 
2010 to the date of entry of judgment and who were not per‐
mitted to register because they were homeless” alleged that 
the City had violated, among other provisions, the due pro‐
cess clause. Beley v. City of Chicago, Case No. 12‐cv‐9714, 2017 
WL 77096, at *1 (N.D. Ill., Feb. 28, 2017), aﬀ’d 901 F.3d 823 (7th 
Cir.  2018).  The  district  court  granted  summary  judgment  in 
favor of the City on the due process claim. The court stated 
No. 15‐2444                                                        11 

that its ruling turned on “one dispositive issue: whether Plain‐
tiﬀs present suﬃcient evidence of a ‘policy’ or ‘custom’ on the 
part  of  Defendant  to  support  municipal  liability.”  Id.  at  *6. 
Viewing the evidence the plaintiﬀs had presented in the light 
most favorable to them, the court found that they “fail[ed] to 
raise a genuine issue of fact with respect to whether [Criminal 
Registration Section] personnel acted pursuant to an oﬃcial 
policy or practice regarding the registration of homeless sex 
oﬀenders.” Id. at *8. The court found that, at best, the plaintiﬀs 
had  proven  that  on  ten  occasions,  individual  oﬃcers  may 
have engaged in unconstitutional behavior. Id. Although the 
plaintiﬀs  appear  to  have  presented  a  substantial  amount  of 
evidence in Beley, the court concluded that “the evidence does 
not present a triable issue of fact regarding whether there was 
a policy or widespread practice of denying SORA registration 
to sex oﬀenders who lacked a fixed address at the time of reg‐
istration.”  Id.  at  *10.  “At  most,  Plaintiﬀs  have  shown  ‘occa‐
sional lapses of judgment’ or ‘individual misconduct by po‐
lice oﬃcers,’ not ‘systemic problems’ or ‘institutional behav‐
ior.’” Id., quoting Rossi 790 F.3d at 737. The plaintiﬀs appealed; 
we aﬃrmed on other grounds. Beley 901 F.3d at 826 (aﬃrming 
on the ground that the ability to register under SORA is not a 
cognizable liberty interest). 
   Another  district  court  reached  the  same  conclusion  in  a 
case involving individual plaintiﬀs. See Derfus v. City of Chi‐
cago, Case No. 13 C 7298, 2015 WL 1592558 (N.D. Ill., April 6, 
2015). In granting summary judgment in favor of the City, the 
Derfus court concluded: 
       The fact that the City registered more oﬀenders 
       as  not  having  a  fixed  residence  or  temporary 
       domicile  in  two  random  time  periods  in  2014 
12                                                       No. 15‐2444 

        than in two random time periods in prior years 
        does  not  suggest  that  the  City  had  a  policy  of 
        refusing  to  register  oﬀenders  with  that  status. 
        Nor  does  the  fact  that  it  refused  over  a  three‐
        year period to register six oﬀenders as “home‐
        less,” a term that does not appear in SORA and 
        that  is  commonly  used  to  refer  to  a  much 
        broader segment of people than those deemed 
        by SORA to be lacking a fixed residence or tem‐
        porary domicile. 
Id. at *4. 
    These  cases  raise  doubts  about  whether  Regains  could 
amend his complaint to allege a widespread policy or prac‐
tice, or marshal proof the proof at summary judgment that the 
Beley and Derfus plaintiﬀs could not. Even if he can allege that 
a practice existed and that it was widespread enough to con‐
stitute  a  custom,  Monell  requires  more.  Regains’  arguments 
and the very fact of his arrest and detention show that not all 
oﬃcers followed the practice. He describes a schism between 
registering  oﬃcers  who  followed  the  steering  practice  and 
those who did not. To state a Monell claim, Regains will need 
to show that high‐ranking members of the Chicago Police De‐
partment knew of the diﬀering practices and allowed them to 
continue.  This  may  be  a  tall  order,  but  we  cannot  conclude 
that allowing Regains to try would be an exercise in futility.  
    A final point: on appeal, Regains consistently has charac‐
terized his claim as a violation of his Fourteenth Amendment 
due process rights. At the time he filed the appeal, that was 
his only option; our decision in Newsome, 256 F.3d at 750, pre‐
cluded the argument that pretrial detention that occurred af‐
ter  the  start  of  the  judicial  process  violated  the  Fourth 
No. 15‐2444                                                            13 

Amendment. Manuel I since has abrogated Newsome, holding 
that  “the  Fourth Amendment  governs  a  claim  for  unlawful 
pretrial detention even beyond the start of legal process.” 137 
U.S. at 920. In the post‐Manuel I/Manuel II world, “the Fourth 
Amendment, not the Due Process Clause, is the source of the 
right  in  a  § 1983  claim  for  unlawful  pretrial  detention, 
whether before or after the initiation of formal legal process.” 
Lewis  v.  City  of  Chicago,  914  F.3d  472,  479  (7th  Cir.  Jan.  23, 
2019). 
    III.        Conclusion 
    Because Regains timely filed his complaint, we reverse the 
district court’s dismissal of the complaint and remand for fur‐
ther proceedings consistent with this decision.